DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, i.e. Morosawa et al (Patent number: US 9,698,164) and Yamazaki et al (Patent number: US 9,972,670) do not specifically show the limitations of “wherein, in a region where the drive transistor is disposed, an electrically-conductive layer is arranged on a substrate, a first insulating layer is arranged between the electrically-conductive layer and the first channel, a second insulating layer is arranged between the first channel and at least a portion of the first gate electrode in a stacking direction, the first channel comprising a part of a first silicon layer, 53880001-6271-US09 SYP3310617US10 the electrically-conductive layer encompasses, in a plan view, a region that includes a first region including the first gate electrode, a second region including a first contact of the drive transistor and a third region including the first channel; and wherein the write transistor includes a second channel that is part of a second silicon layer and the first silicon layer and the second silicon layer are distinct from each other.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/09/2021